                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

DAVID THOMASON                                                                       PLAINTIFF
ADC #659750

V.                                  4:19-CV-601 SWW

RICKEY A. DENTON, State                                                           DEFENDANT
Trooper, Arkansas

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommendations should be,

and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

               IT IS, THEREFORE, ORDERED that

       1.      Plaintiff’s Complaint (Doc. No. 2) is DISMISSED, without prejudice, for failure

to state a claim on which relief may be granted.

       2.      The dismissal counts as a “strike” for purposes of 28 U.S.C. § 1915(g).

       3.      The Court CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from this order would not be taken in good faith.

       IT IS SO ORDERED this 3rd day of October, 2019.



                                              /s/Susan Webber Wright
                                              UNITED STATES DISTRICT JUDGE
